DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to applicant’s communication filed 21 December 2020, in response to the Office Action mailed 21 August 2020.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.

Response to Arguments
Applicant’s arguments, see the remarks, filed 21 December 2020, with respect to the amended claims have been fully considered and are persuasive (see below).  The rejections of claims 1-20 have been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: while the cited art teaches the various elements of the claimed invention, none of the cited art appears to provide a reason or motivation for combining these elements in the manner claimed to arrive at the claimed invention.


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/GEORGE GIROUX/Primary Examiner, Art Unit 2125